Exhibit 10.63

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (including its Exhibits, the “Agreement”) is entered
into on June            , 2003 (the “Effective Date”), between THE E. W. SCRIPPS
COMPANY, an Ohio corporation (together with its successors and assigns, the
“Company”), and KENNETH W. LOWE (“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Executive is currently employed as President and Chief Executive
Officer of the Company and also serves as a member of the board of directors of
the Company, and the Company desires to continue to have Executive serve in such
positions;

 

WHEREAS, the Company desires to enter into this Agreement embodying the terms of
such continued employment and Executive desires to continue such employment and
to enter into this Agreement, subject to the terms and provisions herein;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and Executive (individually a “Party” and together the “Parties”) hereby
agree as follows:

 

1. Position; Duties.

 

(a) The Company hereby employs Executive as President and Chief Executive
Officer of the Company, and Executive hereby accepts such continued employment,
on the terms and conditions set forth herein. As President and Chief Executive
Officer of the Company, Executive shall report directly to the board of
directors of the Company (the “Board”).

 

(b) During the term of this Agreement, Executive shall be and have the titles,
duties and authority of President and Chief Executive Officer of the Company.
Executive

 

1



--------------------------------------------------------------------------------

shall devote substantially all his business time to, and use his best reasonable
efforts to promote, the business and affairs of the Company. During the term of
this Agreement, Executive shall have all authorities, duties and
responsibilities customarily exercised by an individual serving in those
positions in a corporation the size and structure of the Company and shall
perform such other duties consistent with his positions as may be reasonably
required from time to time by the Board, provided such other duties do not
materially impair Executive’s ability to discharge his duties and
responsibilities as contemplated at the time this Agreement was entered into.

 

(c) Executive shall not, without the prior written consent of the Company,
directly or indirectly, during the term of this Agreement, other than in the
ordinary course of performing his duties hereunder, render services of a
business, professional or commercial nature to any other person or firm, whether
for compensation or otherwise; provided, however, that so long as it does not
materially interfere with the performance of his duties hereunder, Executive may
attend to outside investments, serve as a member of the board of directors of
one other corporation (in addition to service as set forth in Paragraph 2(b)
below) and serve as a director, trustee or officer of, or otherwise participate
in, trade, professional, educational, welfare, social, religious and civic
organizations. Anything herein to the contrary notwithstanding, nothing herein
shall prevent Executive from serving on the board of directors of any Company
affiliate.

 

2. Term; Board Position; Place of Employment.

 

(a) Subject to the provisions for termination hereinafter provided in Paragraph
8 below, the term of this Agreement shall begin on the Effective Date and shall
end at the close of business on December 31, 2006, provided, however, that the
term of this Agreement shall automatically renew for successive one-year terms,
unless either Party gives written notice

 

2



--------------------------------------------------------------------------------

to the other Party not less than 90 days prior to the expiration of any such
term that such Party is electing not to so extend the term of this Agreement.
Notwithstanding the foregoing, the term of this Agreement shall end on the date
on which Executive’s employment is earlier terminated by either Party in
accordance with the provisions of Paragraph 8(a) below.

 

(b) Executive shall serve, and shall be entitled and have the right to serve, as
a member of the Board and for service thereon Executive will receive only such
compensation, if any, that is paid to officers of the Company for service
thereon. In addition, with the Company’s prior written consent (which consent
shall not be unreasonably withheld), Executive may serve on the board of any
joint venture of the Company or any affiliate.

 

(c) During the term of this Agreement, Executive’s principal place of employment
shall be Cincinnati, Ohio.

 

3. Base Salary; Bonus; Equity Incentive Plans.

 

(a) During the term of this Agreement, the Company shall pay to Executive an
annual base salary of not less than $925,000 (“Base Salary”), payable in
accordance with the Company’s payroll practices. Executive’s Base Salary shall
be reviewed at least annually by the Compensation Committee of the Board
(“Compensation Committee”) for increase. After any such increase, the term “Base
Salary” as utilized in this Agreement shall thereafter refer to the increased
amount. Executive’s Base Salary shall not be reduced at any time without his
express prior written consent.

 

(b) During the term of this Agreement, Executive shall participate in the
Company’s annual bonus plan for senior executives or any successor annual
incentive award plan of the Company (the “Bonus Plan”). Under the Bonus Plan,
Executive shall have a target bonus opportunity each year equal to no less than
80% of Executive’s Base Salary (“Target

 

3



--------------------------------------------------------------------------------

Bonus”), payable in that amount if the performance goals established for the
relevant year are met. If such performance goals are not met, Executive shall
receive a lesser amount (if any) as determined in accordance with the Bonus
Plan. If such performance goals are exceeded, Executive may receive a greater
amount as determined in accordance with the Bonus Plan. Executive’s Target Bonus
as a percentage of Base Salary shall be reviewed periodically by the
Compensation Committee for increase, if any. After any such increase, the term
“Target Bonus” as utilized in this Agreement shall thereafter refer to the
increased amount. Executive’s Target Bonus shall not be reduced at any time
without his express prior written consent. Executive shall be paid his annual
incentive award no later than other senior executives of the Company are paid
such awards for the applicable performance period.

 

(c) Executive shall participate in all equity incentive plans of the Company,
including, but not limited to, the 1997 Long-Term Incentive Plan, as amended, or
any successor thereto (the “Incentive Plan”), on a basis no less favorable than
the most favorable basis provided other senior executives of the Company.

 

4. Benefits; Perquisites; Expenses.

 

(a) (i) During the term of this Agreement, Executive shall be entitled to
participate, on a basis no less favorable than the most favorable basis provided
any other senior executive, in any employee pension and welfare benefit plan or
program available to the Company’s senior-level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, pension, profit sharing, savings, estate
preservation and other retirement plans or programs, 401(k), medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any other pension or retirement plans

 

4



--------------------------------------------------------------------------------

or programs and any other employee welfare benefit plans or programs that may be
sponsored by the Company from time to time, including any plans that supplement
the above-listed types of plans or programs, whether funded or unfunded. Subject
to Paragraph 7(a) hereof, Executive shall be entitled to (i) an annual
disability benefit amount of no less than 60% of his per annum rate of Base
Salary effective at the time of his Permanent Disability (as defined herein),
payable until Executive reaches age 65 and (ii) Company-paid life insurance with
a benefit amount equal to his Base Salary determined as of each January 1st
during the term of this Agreement. Executive shall be entitled to no less than
four (4) weeks paid vacation per year.

 

(ii) Executive shall at all times be deemed to be a Covered Employee, as such
term is defined and for all purposes, under the Scripps Supplemental Executive
Retirement Plan, as amended and restated effective January 1, 2003 (the
“Supplemental Plan”). In the event that Executive’s employment with the Company
is terminated prior to April 7, 2005 and such termination is neither for Cause
pursuant to Paragraph 8(a)(ii)(A) hereof nor voluntary by Executive (other than
for Good Reason, or Permanent Disability where the Company’s long-term
disability income benefit plan or program does not include provision of age
credits through at least age 55) pursuant to Paragraph 9(b) hereof, then for the
purpose of determining his benefits under the Supplemental Plan, the Executive
shall be deemed to be qualified for Early Retirement under the Scripps Pension
Plan as Amended and Restated effective January 1, 1997 (the “Scripps Pension
Plan”); provided, however, that if Executive’s employment with the Company is
terminated prior to April 7, 2005 and such termination is either for Cause
pursuant to Paragraph 8(a)(ii)(A) hereof or voluntary by Executive (other than
for Good Reason or Permanent Disability) pursuant to Paragraph 9(b) hereof, then
upon such termination of employment, the Executive shall not be deemed qualified

 

5



--------------------------------------------------------------------------------

for Early Retirement under the Scripps Pension Plan. No amendment, suspension or
termination of the Supplemental Plan or any other pension plan of the Company
shall adversely affect Executive’s entitlement to the pension benefits that he
shall have accrued as a Covered Employee under the Supplemental Plan immediately
prior to such amendment, suspension or termination. In the event that any
pension benefits provided pursuant to this Paragraph 4(a)(ii) cannot be paid
under the Supplemental Plan, such benefits shall be paid pursuant to this
Agreement.

 

(b) During the term of the Agreement, Executive shall be entitled to perquisites
on a basis no less favorable than the most favorable basis provided other senior
executives of the Company. In all events, Executive shall be entitled to be
reimbursed by the Company for tax and financial planning up to maximum of
$15,000 per year, and for the annual membership fees and other dues associated
with one country and one luncheon club. In addition, the Company shall pay for
the costs of an annual physical.

 

(c) Upon delivery of proper documentation, Executive shall be reimbursed for
reasonable business expenses and shall be entitled to travel first class when on
Company business. Executive shall also be reimbursed for reasonable legal fees
and other expenses (such fees and expenses not to exceed $100,000 in total)
incurred by him relating to negotiation, execution and delivery of this
Agreement.

 

5. Remaining Deferred Stock Units.

 

(a) In recognition of the value Executive created in the Company’s national
television networks segment (the “Network Companies”) and in order to encourage
Executive to use his talents to enhance the operations and profitability of the
Network Companies, the Company granted to Executive 96,038 Deferred Stock Units
under that certain

 

6



--------------------------------------------------------------------------------

employment agreement dated July 20, 1999 (the “Previous Employment Agreement”).
Prior to the date hereof, eighty percent (80%) of the Deferred Stock Units
matured and 76,831 Class A Common Shares of the Company were issued in exchange
for such units. Each remaining Deferred Stock Unit entitles Executive to receive
from the Company on January 15, 2004 (the “Maturity Date”) one Class A Common
Share. Accordingly, the remaining Deferred Stock Units shall mature and be
exchanged on the Maturity Date for 19,207 Class A Common Shares.

 

(b) Upon a Change in Control (as defined in Paragraph 11(a) hereof) of the
Company prior to the Maturity Date, the remaining Deferred Stock Units shall
immediately be exchanged for Class A Common Shares in accordance herewith and
such shares shall be promptly delivered to Executive.

 

(c) If Executive’s employment hereunder is terminated for any reason prior to a
Change in Control of the Company (including for “Cause” as defined herein) and
prior to the Maturity Date, Executive (or his designated beneficiary or legal
representative in case of his death) shall receive Class A Common Shares in
exchange for the remaining Deferred Stock Units on the Maturity Date as if
Executive were still employed at such time.

 

(d) No cash dividends or equivalent amounts shall be paid on the remaining
Deferred Stock Units. On the Maturity Date, the Company shall pay to Executive
an amount in cash which shall be equal to the cash dividends, if any, which
would have been paid between July 20, 1999, and the Maturity Date with respect
to issued and outstanding Class A Common Shares equal in number to the number of
Deferred Stock Units maturing on the Maturity Date. No interest shall be paid on
any dividend equivalent or any part thereof. All Class A Common Shares issued in
exchange for the remaining Deferred Stock Units shall, if

 

7



--------------------------------------------------------------------------------

available, be treasury shares of the Company. In the case of a Change in
Control, “Maturity Date” for purposes of this Paragraph 5(d) shall be the date
of the Change in Control.

 

6. Restricted Shares; Duff & Phelps Shares.

 

(a) The Company has granted to Executive under the Incentive Plan 155,319
restricted Class A Common Shares of the Company (the “New Restricted Shares”)
vesting in equal annual installments on each January 2 during the four years
beginning January 1, 2004. Executive acknowledges that all matters concerning
the New Restricted Shares shall be governed by the Incentive Plan, except as
otherwise set forth herein or in the restricted share award agreement evidencing
the New Restricted Shares attached hereto as Exhibit A.

 

(b) The New Restricted Shares are granted in lieu of restricted shares that
Executive has not earned but was otherwise eligible to earn under the Previous
Employment Agreement pursuant to future grants based on possible increases in
value of the Network Companies as determined by Duff & Phelps (the “Unearned
Duff & Phelps Shares”). Executive agrees that his rights to any grants of
Unearned Duff & Phelps Shares with respect to 2002 or thereafter are hereby
forfeited.

 

(c) Under Paragraph 3(c) of the Previous Employment Agreement, Executive has
earned a total of 141,783 Class A Common Shares (the “Earned Duff & Phelps
Shares”), of which 40,910 shares are vested. The remaining Earned Duff & Phelps
Shares, which total 100,873 of the Earned Duff & Phelps Shares, shall continue
to vest in accordance with their vesting schedules, except as otherwise provided
in this Agreement.

 

(d) If Executive’s employment hereunder is terminated for Cause under Paragraph
8(a)(ii)(A) by the Company or by Executive upon Early Retirement (as defined in
Paragraph 11(d) hereof) prior to January 1, 2007 or for any other reason (other
than as set

 

8



--------------------------------------------------------------------------------

forth in the next sentence of this Paragraph 6(d)), all Earned Duff & Phelps
Shares and all New Restricted Shares not vested on the date of any such
termination shall be forfeited. If Executive’s employment hereunder is
terminated by the Company for Cause under Paragraph 8(a)(ii)(B) or (C) or
without Cause or by Executive for Good Reason or upon Early Retirement on or
after January 1, 2007, or upon death or due to Permanent Disability, all Earned
Duff & Phelps Shares and all New Restricted Shares not vested on the date of any
such termination shall vest immediately upon such termination. In addition, upon
a Change in Control all Earned Duff & Phelps Shares and all New Restricted
Shares not vested as of the Change in Control shall vest immediately upon the
Change in Control.

 

7. Entitlements in the Event of Death or Permanent Disability.

 

(a) In the event of Executive’s death or “Permanent Disability” (as hereinafter
defined) during the term of this Agreement, the Company shall continue, for the
two-year period beginning on the date of such death or Permanent Disability, to
pay to Executive (or his successors and assigns under the applicable laws of
descent and distribution in the event of his death) Executive’s then effective
per annum rate of Base Salary, as determined under Paragraph 3(a) above, and
provide to Executive (and to his family members covered under his family medical
coverage immediately prior to the date of death or Permanent Disability) the
same medical coverage as provided to Executive (and such family members) on the
date of such death or Permanent Disability; provided that to the extent that the
Company’s medical plan does not permit continuation of Executive’s participation
(in the case of Permanent Disability) or his family members’ participation (in
the case of Executive’s death or Permanent Disability) throughout this period,
the Company shall provide Executive (or his family members in the case of
Executive’s death), no less frequently than quarterly in advance, with an
amount, which after

 

9



--------------------------------------------------------------------------------

taxes, is sufficient for him (or such family members, as the case may be) to
purchase substantially equivalent medical benefits. Notwithstanding anything to
the contrary in the foregoing, the Base Salary payable to Executive pursuant to
this Paragraph 7(a) shall be offset and therefore reduced as follows: (i) in the
case of Executive’s death, on a tax-effected basis, by all proceeds paid to his
estate or successors and assigns under applicable laws of descent and
distribution pursuant to any life insurance policy or policies (whether an
individual or Company-wide policy or policies) maintained on Executive’s life by
the Company and on which the premiums are paid by the Company; and (ii) in the
case of Executive’s Permanent Disability, by any payment made in the same year
that Executive receives the salary continuation under any plan or plans
maintained and paid for by the Company (whether an individual or Company-wide
policy or policies) for Executive’s benefit. From and after the end of the
two-year period beginning on the date of Executive’s Permanent Disability and
until Executive reaches the age of 65, Executive shall be entitled annually to
receive from the Company or under any plan or plans maintained and paid for by
the Company (whether an individual or a company-wide policy or policies)
payments that equal no less than sixty percent (60%) of his per annum rate of
Base Salary effective at the time of his Permanent Disability.

 

(b) Except as otherwise provided in Paragraph 7(a) above, in the event of
Executive’s death or Permanent Disability, Executive’s employment hereunder
shall terminate and Executive shall be entitled to no further compensation or
other severance payments or employee benefits under this Agreement, except
Executive shall be entitled to:

 

(i) a lump-sum payment in an amount equal to (x) the bonus, if any, payable
based on Executive’s Target Bonus for the year of termination that Executive
would have earned based on the Company’s performance during the

 

10



--------------------------------------------------------------------------------

year in which death or Permanent Disability occurred had he remained employed by
the Company (calculated without taking into account individual or subjective
performance standards), times (y) a fraction the numerator of which is the
number of days that Executive was employed in the applicable performance period
and the denominator of which shall be the number of days in the applicable
performance period (“Pro-Rata Bonus”);

 

(ii) immediate vesting and non-forfeitability of all unmatured Deferred Stock
Units, Earned Duff & Phelps Shares and unvested New Restricted Shares, with the
Company immediately exchanging the Deferred Stock Units for Class A Common
Shares (the “DSU Shares”), and paying any dividends due on the DSU Shares in
accordance with Paragraph 5 above;

 

(iii) immediate vesting and non-forfeitablity of all other outstanding equity
awards (including, but not limited to, stock options and restricted shares),
with all vested options (including options vesting pursuant to this subclause
(iii)) remaining exercisable for the remainder of their original terms;

 

(iv) the pension benefits as provided pursuant to Paragraph 4(a) of this
Agreement;

 

(v) any earned but unpaid amounts as of the date of termination, including, but
not limited to, Base Salary through the date of termination, reimbursement for
business expenses and any incentive awards earned for performance periods that
have ended; and

 

11



--------------------------------------------------------------------------------

(vi) any other right, benefit or entitlement earned and payable, and not subject
to forfeiture as a result of such termination, under this Agreement or any other
Company plan, policy, program, arrangement of, or other agreement with, the
Company or any affiliate.

 

(c) For purposes of this Agreement, Executive’s “Permanent Disability” shall
mean Executive’s inability, due to physical or mental incapacity, to
substantially perform his duties and responsibilities hereunder for a period of
one hundred fifty (150) consecutive days as determined by a medical doctor
selected by Executive and the Company. If the Parties cannot agree on a medical
doctor, each party shall select a medical doctor and the two doctors shall
select a third who shall be the approved medical doctor for this purpose. In no
event shall any termination of Executive’s employment for Permanent Disability,
either by Executive or the Company, occur until the Party terminating his
employment gives written notice to the other Party in accordance with Paragraph
19 below.

 

8. Termination.

 

(a) The employment of Executive pursuant to the terms of this Agreement, and the
term of this Agreement:

 

(i) shall be terminated automatically upon Executive’s death or Permanent
Disability as provided in Paragraph 7(c) above, or

 

(ii) may be terminated for Cause (as defined herein) at any time by the Board
(with any such termination not being in limitation of any other right or remedy
the Company may have under this Agreement or otherwise). For purposes of this
Agreement, the term “Cause” shall mean:

 

12



--------------------------------------------------------------------------------

(A) Executive’s conviction of (without further right to appeal), or his pleading
guilty to or no contest with respect to, a felony involving embezzlement or
theft; or his conviction of (without further right to appeal) a felony or
misdemeanor crime, in either case involving an act or series of acts involving
moral turpitude;

 

(B) Executive’s gross misconduct or gross neglect in the performance of his
duties under this Agreement, which results in harm to the Company, unless such
misconduct or neglect has been cured by Executive in all material respects
within twenty (20) days after the Company gives written notice specifying the
act constituting Cause to Executive (provided that no act or failure to act
shall be deemed to be gross misconduct or gross neglect if Executive believed in
good faith that such action or non-action was in, or not opposed to, the best
interests of the Company or any affiliate thereof); or

 

(C) Executive’s material breach of any material provision of (i) this Employment
Agreement (other than Paragraph 1 or Paragraph 2 hereof which shall be governed
by subclause (B) above) or (ii) any written employment policy of the Company
which Executive knows about or should have known about, provided that if such
breach of such policy is of a type that has been committed by any other
employee(s) of the Company then that type of breach has consistently resulted in
the termination of such employee(s), and provided such breach (whether or not of
the type committed by any other employee) has not been cured by

 

13



--------------------------------------------------------------------------------

Executive in all material respects within twenty (20) days after the Company
gives written notice specifying the act constituting Cause thereof to Executive.

 

Anything herein to the contrary notwithstanding, Executive shall not be
terminated for Cause within the meaning of subclauses (B) and (C) of this
Paragraph 8(a)(ii), unless Executive has an opportunity to be heard before the
Board and, after such hearing, there is a vote of no less than a majority of the
members of the Board to terminate him for Cause based on the act specified in
the aforesaid written notice.

 

(iii) may be terminated at any time by the Company without Cause; or

 

(iv) may be terminated by Executive at any time for Good Reason (without prior
notice) or otherwise with thirty (30) days’ advance written notice to the
Company in accordance with Paragraph 19 below.

 

(b) Upon any termination of Executive’s employment, Executive shall be deemed
automatically to have resigned from all offices and directorships held by
Executive in the Company or any of its subsidiaries, Executive’s employment with
the Company for all purposes shall be deemed to have terminated as of the
effective date of such termination hereunder, irrespective of whether the
Company has a continuing obligation under this Agreement to make payments or
provide benefits to Executive after such effective date, and Executive shall
execute such documents, if any, as are reasonably provided by the Company to
effect such resignations.

 

(c) Anything herein to the contrary notwithstanding, expiration of the term of
this Agreement in accordance with the expiration of the original term (or any
extension

 

14



--------------------------------------------------------------------------------

thereof) shall not result in Executive’s employment being terminated and in such
event Executive shall be an employee at-will, subject to the restrictive
covenants of Paragraph 12 hereof and the provisions of Paragraphs 6(a) and 6(d)
hereof, which shall survive such expiration along with this Paragraph 8(c), the
definitions herein of the defined terms used in this Paragraph 8(c) and
Paragraph 25. If Executive terminates such at-will employment for Good Reason
(as such term is defined herein) or if the Company terminates Executive’s
at-will employment without Cause (as such term is defined herein), and upon
Executive’s death, Permanent Disability, Normal Retirement (as defined in
Paragraph 11(c) below) or Early Retirement, in all cases after the expiration of
the term of this Agreement, all of Executive’s outstanding equity awards
(including, but not limited to, stock options, deferred stock units, the New
Restricted Shares and restricted shares) shall (to the extent not already
vested) automatically vest and shall not be subject to forfeiture and, in the
case of options, be exercisable for their full respective terms, notwithstanding
anything to the contrary in the applicable plan or option grant or restricted
stock award contract, and upon any other termination of such at-will employment,
Executive’s rights with respect to any such equity awards shall be governed by
the applicable plan or award agreement without reference to this Agreement or
any of the terms or provisions hereof.

 

9. Certain Termination Payments and Vesting Events.

 

(a) If Executive’s employment with the Company is terminated by the Company
without Cause or by Executive for Good Reason other than within two years
following a Change in Control, Executive shall be entitled to the following upon
execution and delivery to the Company of the release described in Paragraph
14(c) hereof (the “Termination Release”):

 

15



--------------------------------------------------------------------------------

(i) continued payment of Base Salary at the per annum rate then in effect under
Paragraph 3(a) above for a period equal to the greater of (A) three years
beginning on the date of such termination or (B) the balance of the term of this
Agreement remaining at the time of such termination (without regard to early
termination of such term hereunder);

 

(ii) payment of an amount equal to the Target Bonus then in effect under
Paragraph 3(b) times the greater of (A) two or (B) if the balance of the term of
this Agreement remaining at the time of such termination (without regard to
early termination of such term hereunder) is greater than two years, a fraction
the numerator of which is the number of months remaining in such term and the
denominator of which is 12;

 

(iii) a Pro-rata Bonus (as defined in Paragraph 7(b)(i) above) for the year of
termination;

 

(iv) immediate vesting of all unmatured Deferred Stock Units, Earned Duff &
Phelps Shares and unvested New Restricted Shares, with the Company immediately
exchanging the Deferred Stock Units for the DSU Shares and paying any dividends
due on the DSU Shares in accordance with Paragraph 5 above;

 

(v) immediate vesting and non-forfeitability of all other outstanding equity
awards (including, but not limited to, stock options and restricted shares other
than the New Restricted Shares), with all vested options (including options
vesting pursuant to this subclause (v)) remaining exercisable for the remainder
of their original terms;

 

16



--------------------------------------------------------------------------------

(vi) the pension benefits as provided pursuant to Paragraph 4(a) of this
Agreement;

 

(vii) continued participation for Executive and his eligible dependents in all
plans and programs described in Paragraph 4(a) above then in effect for a period
equal to the greater of (A) two years beginning on the date of such termination
or (B) the balance of the term of this Agreement remaining at the time of such
termination (without regard to early termination of such term hereunder) (unless
the terms of the applicable plans or relevant laws do not permit the
continuation of such benefits after such termination and such plans cannot be
amended, with applicability of such amendment limited to Executive, to provide
for such continuation; provided that, in all events, if the provisions of
relevant law or the terms of the Company’s plans do not permit continued
participation, the Company shall provide Executive, no less frequently than
quarterly in advance, with an amount that, after taxes, is sufficient for him to
purchase for himself and his eligible dependents benefits substantially
equivalent to those for which continued participation by Executive or his
eligible dependents is not permitted); provided, however, that any benefits
received pursuant to this subparagraph (vii) of Paragraph 9(a) shall be offset
and therefore reduced by any substantially equivalent benefits provided
Executive during this benefit continuation period pursuant to any full-time
employment or consultancy secured following such termination;

 

(viii) any earned but unpaid amounts as of the date of termination, including,
but not limited to, Base Salary through the date of

 

17



--------------------------------------------------------------------------------

termination, reimbursement for business expenses and any incentive awards earned
for performance periods that have ended; and

 

(ix) any other right, benefit or entitlement earned and payable, and not subject
to forfeiture as a result of the applicable termination event, under this
Agreement or any other Company plan, policy, program, arrangement of, or other
agreement with, the Company or any affiliate.

 

(b) If Executive’s employment is terminated by the Company for Cause or by
Executive for any reason (other than for Good Reason or upon death, Normal
Retirement or Early Retirement, or due to Permanent Disability), Executive shall
be entitled to no further compensation or other severance payments or employee
benefits under this Agreement, shall forfeit all earned and unvested Duff &
Phelps Shares and all unvested New Restricted Shares, and all other outstanding
equity awards (including, but not limited to, stock options (whether or not
vested), deferred stock units and restricted shares) shall be treated in
accordance with the applicable plan or award agreement; provided, however, that
Executive shall be entitled to:

 

(i) issuance of 19,207 DSU Shares and payment of dividends with respect thereto
on January 15, 2004, in exchange for the remaining Deferred Stock Units;

 

(ii) any earned but unpaid amounts as of the date of termination, including, but
not limited to, Base Salary through the date of termination, reimbursement of
business expenses and any incentive awards earned for performance periods that
have ended;

 

18



--------------------------------------------------------------------------------

(iii) any other right, benefit or entitlement earned and payable, and not
subject to forfeiture as a result of the applicable termination event, under
this Agreement or any other Company plan, policy, program, arrangement of, or
other agreement with, the Company or any affiliate;

 

(iv) as provided in Paragraph 6(d) hereof, in the case of termination of
Executive’s employment by the Company for Cause under Paragraph 8(a)(ii)(B) or
(C) hereof, all Earned Duff & Phelps Shares and all New Restricted Shares not
vested on the date of any such termination shall vest immediately upon such
termination and thereafter be non-forfeitable; and

 

(v) the pension benefits as provided pursuant to Paragraph 4(a) of this
Agreement.

 

Notwithstanding anything to the contrary in this Paragraph 9(b), in the event of
Executive’s Early Retirement prior to January 1, 2007, all unvested Earned Duff
& Phelps Shares and all unvested New Restricted Shares (to the extent such
shares are unvested on the date of such retirement) shall be forfeited as
provided in Paragraph 6(d) hereof.

 

(c) If Executive’s employment with the Company is terminated within two years
after a Change in Control by the Company without Cause or by Executive for Good
Reason, Executive shall be entitled to the Change in Control termination
payments set forth in Paragraph 10 below upon execution and delivery to the
Company of the Termination Release.

 

(d) If Executive’s employment is terminated upon reaching Normal Retirement,
whether such termination is voluntary or involuntary, or upon reaching Early
Retirement if such termination is voluntary, the Executive shall be entitled to
the following:

 

19



--------------------------------------------------------------------------------

(i) immediate vesting and non-forfeitablity of all outstanding equity awards
(including, but not limited to, stock options and restricted shares), with all
vested options (including options vesting pursuant to this subclause (i))
remaining exercisable for the remainder of their original terms; provided,
however, in the case of Early Retirement prior to January 1, 2007, Executive
shall forfeit all unvested Earned Duff & Phelps Shares and all unvested New
Restricted Shares (to the extent such shares are unvested on the date of such
retirement), and all other outstanding equity awards (including, but not limited
to, stock options and restricted shares) shall be treated in accordance with the
applicable plan or award agreement;

 

(ii) the pension benefits as provided pursuant to Paragraph 4(a) of this
Agreement;

 

(iii) any earned but unpaid amounts as of the date of termination, including,
but not limited to, Base Salary through the date of termination, reimbursement
for business expenses and any incentive awards earned for performance periods
that have ended; and

 

(iv) any other right, benefit or entitlement earned and payable, and not subject
to forfeiture as a result of such retirement, under this Agreement or any other
Company plan, policy, program, arrangement of, or other agreement with, the
Company or any affiliate.

 

Anything herein to the contrary notwithstanding, upon Normal Retirement or Early
Retirement, Executive shall not be entitled to severance pursuant to Section
9(a) hereof.

 

20



--------------------------------------------------------------------------------

(e) Except as otherwise provided herein, all payments required to be made
pursuant to this Paragraph 9 or Paragraph 10 below (but not including any
pension benefits payable under Paragraph 4(a) hereof, which benefits shall be
paid in accordance with Executive’s election made pursuant to the applicable
plans) shall be paid in a lump-sum within 30 days after the date of termination
unless Executive has made an election under a plan or program that the amount or
benefit be paid in some other form.

 

10. Change in Control Protections; Change in Control Termination Payments.

 

(a) Upon a Change in Control, all outstanding equity awards, including but not
limited to Deferred Stock Units, Earned Duff & Phelps Shares, New Restricted
Shares, and any stock options and other restricted shares, shall immediately
vest and not be subject to forfeiture, with all vested stock options (including
those vesting pursuant to this Paragraph 10(a)) remaining exercisable for the
remainder of their original terms.

 

(b) Executive will be entitled to the compensation set forth in Paragraphs 10(b)
and 10(d) hereof (the “CIC Compensation”) if his employment is terminated within
two years after a Change in Control (i) by the Company without Cause, or (ii) by
him with Good Reason (in either case, the “CIC Trigger”). Notwithstanding the
foregoing, Executive will not be entitled to CIC Compensation in the event of a
termination of his employment following a Change in Control on account of his
death or Permanent Disability, or Normal Retirement (whether voluntary or
involuntary) or Early Retirement or other termination by him on his own
initiative other than for Good Reason. In the event of a CIC Trigger, Executive
shall be entitled to the CIC Compensation provided below upon execution and
delivery to the Company of the Termination Release:

 

21



--------------------------------------------------------------------------------

(i) in lieu of any further salary, bonus or other payments to Executive for
periods subsequent to the date of termination, the Company shall pay to
Executive not later than the thirtieth day following the date of termination a
cash amount equal to the sum of: (x) an amount equal to three times the greater
of (A) Executive’s base salary at the highest annualized rate paid in the three
calendar years prior to the date of termination or (B) the Base Salary; and (y)
an amount equal to three times the greater of (A) 100% of his Target Bonus for
the year of such termination or (B) the highest annual bonus he received for the
three calendar years prior to the date of termination;

 

(ii) until the earlier of (A) the third anniversary of the date of termination
or (B) Executive’s death (but only in respect to Executive’s own benefits) or
his securing of full-time employment which provides substantially equivalent
benefits, the Company shall provide Executive (and his eligible dependents, as
the case may be) with life, medical, dental, and accidental death and disability
insurance benefits substantially equivalent to those which Executive and his
eligible dependents were receiving immediately prior to the date of termination,
or immediately prior to a Change in Control, if greater, provided that Executive
shall be obliged to continue to pay that proportion of premiums paid by him
immediately prior to the Change in Control. Notwithstanding the foregoing, in
the event that participation in any such program is not possible under the terms
of such program, the Company shall arrange to provide Executive and his eligible
dependents with benefits substantially equivalent to those which they are
entitled

 

22



--------------------------------------------------------------------------------

to receive under such program, or shall provide an after-tax payment equivalent
to the value of such program if it cannot be provided in-kind;

 

(iii) any earned but unpaid amounts as of the date of termination, including,
but not limited to, Base Salary through the date of termination, reimbursement
for business expenses and any incentive awards earned for performance periods
that have ended;

 

(iv) immediate vesting and non-forfeitability of all other outstanding equity
awards (including, but not limited to, stock options and restricted shares),
with all vested options (including options vesting pursuant to this subclause
(iv)) remaining exercisable for the remainder of their original terms;

 

(v) the pension benefits as provided pursuant to Paragraph 4(a) of this
Agreement; and

 

(vi) any other right, benefit or entitlement earned and payable, and not subject
to forfeiture as a result of such termination, under this Agreement or under any
other Company plan, policy, program, arrangement of, or other agreement with,
the Company or any affiliate.

 

(c) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined (as hereafter provided) that any payment, benefit or
distribution to or for Executive’s benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement or similar right (a “Payment”), would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986 (or any
successor provision

 

23



--------------------------------------------------------------------------------

thereto), or any interest or penalties with respect to such excise tax (such
tax, together with any such interest and penalties, hereafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment or payments (a “Gross-Up Payment”) in an amount such that,
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

 

All determinations required to be made under this Paragraph 10(c), including
whether an Excise Tax is payable by Executive, the amount of such Excise Tax,
whether a Gross-Up Payment is required, and the amount of such Gross-Up Payment,
shall be made by a nationally-recognized legal or accounting firm (the “Firm”)
(which may be the Company’s independent auditor) selected by the Company in its
sole discretion. The Firm shall submit its determination and detailed supporting
calculations to Executive and the Company as promptly as practicable. If the
Firm determines that any Excise Tax is payable by Executive and that a Gross-Up
Payment is required, the Company shall pay Executive the required Gross-Up
Payment within thirty (30) days of receipt of such determination and
calculations. If the Firm determines that no Excise Tax is payable by Executive,
it shall, at the same time it makes such determination, furnish Executive with
an opinion that Executive has substantial authority not to report any Excise Tax
on Executive’s federal income tax return. Any determination by the Firm as to
the amount of the Gross-Up Payment shall be binding upon Executive and the
Company. As a result of the uncertainty in the application of Section 4999 of
the Internal Revenue Code of 1986 (or any successor provision thereto) at the
time of the initial determination by the Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the

 

24



--------------------------------------------------------------------------------

Company should have been made (an “Underpayment”). If Executive thereafter is
required to make a payment of any Excise Tax, the Firm shall determine the
amount of the Underpayment (if any) that has occurred and submit its
determination and detailed supporting calculations to Executive and the Company
as promptly as possible. Any such Underpayment shall be promptly paid by the
Company to Executive, or for Executive’s benefit, within thirty (30) days of
receipt of such determination and calculations.

 

Executive and the Company shall each provide the Firm access to and copies of
any books, records or documents in the possession of the Company or Executive,
as the case may be, reasonably requested by the Firm, and shall each otherwise
cooperate with the Firm in connection with the preparation and issuance of the
determinations contemplated by this Paragraph.

 

The fees and expenses of the Firm for services in connection with the
determinations and calculations contemplated by this Paragraph 10(c) shall be
borne by the Company.

 

(d) In the event of a CIC Trigger, Company shall provide Executive, at the
Company’s cost, reasonable outplacement services for a period of eighteen months
following the date of termination and will reimburse Executive for his
reasonable legal expenses in an amount not to exceed $75,000 should he have to
institute legal proceedings to enforce the provisions of this Paragraph 10.

 

11. Definitions.

 

(a) “Change in Control” of the Company shall mean any of the following:

 

25



--------------------------------------------------------------------------------

(i) any “person”, as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner”, as such term is
used in Rule 13d-3 promulgated under that Act, of a majority of the outstanding
Common Voting Shares, $.01 par value, of the Company (or shares of capital stock
of the Company with comparable or unlimited voting rights), excluding, however,
The Edward W. Scripps Trust (the “Trust”) and the trustees thereof, and any
person that is or becomes a party to the Scripps Family Agreement, dated October
15, 1992, as amended currently and as it may be amended from time to time in the
future (the “Family Agreement”);

 

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board on the Effective Date;
provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by a majority of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director;

 

(iii) assets of the Company accounting for 90% or more of the Company’s revenues
(hereinafter referred to as “substantially all of the Company’s assets”) are
disposed of pursuant to a merger, consolidation, sale, or plan of liquidation
and dissolution (unless the Trust or the parties to the Family Agreement
beneficially own, directly or indirectly, a controlling interest (defined as
owning a majority of the voting power) in the entity surviving such merger or
consolidation or acquiring such assets upon such sale or in connection with such
plan of liquidation and dissolution); or

 

26



--------------------------------------------------------------------------------

(iv) any event which would constitute a “Change in Control” under the Incentive
Plan.

 

Notwithstanding anything to the contrary in the foregoing definition, neither
the termination of the Trust nor the effectiveness, as a result of such
termination, of the Family Agreement shall constitute a “Change in Control”.

 

(b) “Good Reason” means any of the following:

 

(i) the reduction of Executive’s Base Salary or Target Bonus below the amount of
Base Salary or Target Bonus in effect immediately prior to such reduction;

 

(ii) any failure by the Company to continue in effect the Incentive Plan or
provide other similar plans pursuant to which Executive will be eligible to
receive grants relating to securities of the Company (including, without
limitation, stock options, stock appreciation rights, restricted stock or other
equity based awards) (hereinafter referred to as “Securities Plans”) or provide
substitutes for such Securities Plans which in the aggregate provide
substantially comparable economic benefits to those he has been receiving;

 

(iii) the assignment to Executive of any duties inconsistent with, or a material
diminution of, Executive’s duties, titles, offices, responsibilities or status
from those of Executive with the Company as contemplated by this Agreement, or
any removal of Executive from or any failure to reelect or reappoint Executive
to any positions set forth in Paragraph 1(a) and Paragraph 2(b) above, including
as a Director of the Company, unless such removal or failure to reelect or
reappoint results from the termination of Executive’s

 

27



--------------------------------------------------------------------------------

employment for Cause in accordance with Paragraph 8(a)(ii) above, by reason of
death or Permanent Disability in accordance with Paragraph 7(c) above, or as a
result of Executive’s Normal Retirement or Early Retirement or other termination
of employment by him at his own initiative other than for Good Reason;

 

(iv) a change in reporting structure such that Executive reports to someone
other than the Board;

 

(v) relocation or reassignment of Executive, without his consent, to work in a
location more than twenty-five (25) miles outside of the Cincinnati, Ohio
metropolitan area;

 

(vi) the Company’s failure to cure within thirty (30) days of notice thereof
from Executive any material breach of this Agreement by the Company provided
that the Board has not taken steps prior to such notice to terminate Executive
for Cause in accordance with this Agreement; or

 

(vii) the failure of any successor to all or “substantially all of the Company’s
assets” (as defined in Paragraph 11(a)(iii) hereof) to assume the Company’s
obligations under this Agreement.

 

(c) “Normal Retirement” means retirement (whether voluntary or involuntary): (i)
under the Scripps Pension Plan on the first day of the month coinciding with or
immediately following Executive reaching Normal Retirement Age (as defined under
the Scripps Pension Plan), or (ii) if more favorable to Executive, as otherwise
defined or determined by the Board with respect to Executive or the senior
executives of the Company generally.

 

28



--------------------------------------------------------------------------------

(d) “Early Retirement” means retirement on the Executive’s own initiative under
the Scripps Pension Plan on or after Executive’s 55th birthday and prior to the
first day of the month coinciding with or immediately following his 65th
birthday.

 

12. Certain Covenants.

 

(a) Noncompete. During the term of this Agreement and for one year following the
date of termination of Executive’s employment hereunder, except as otherwise
provided in the last sentence of this Paragraph 12(a) or in the ordinary course
of performing his duties for the Company or any affiliate, Executive shall not
do or suffer any of the following:

 

(i) directly or indirectly own, manage, control or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant, independent contractor or otherwise with, any
corporation, partnership, proprietorship, firm, association or other business
entity which is in competition with any business segment of the Company that
generates 5% or more of the Company’s revenues as and where conducted by the
Company both at the time of Executive’s termination of employment and at the
time of the alleged violation (“Competitive Enterprise”); provided, however, the
following shall not be deemed to be a violation of this Paragraph 12(a): (A) the
ownership of not more than two percent (2%) of any class of publicly traded
securities of any entity, (B) Executive’s ownership of any interest in DNL,
Inc., a corporation formed by Executive and certain other persons, or any
successor to DNL (including Executive’s operating DNL as a sole proprietorship)
(“DNL”) or his provision of services thereto, so long as DNL is not competing
with the Home & Garden Television Network, the Food Network, the Do-It-Yourself
Network, the Fine Living Network or any other national television network
controlled or operated by the Company or any of its subsidiaries prior to or as
of the date Executive’s

 

29



--------------------------------------------------------------------------------

employment is terminated, and so long as Executive’s ownership of such interest
in DNL, his participation in the management or control of DNL or his employment
or engagement thereby or affiliation or association therewith does not
materially interfere with his full-time employment hereunder, (C) continued
service as a member of the board of directors of any entity on which Executive
was serving on the date of termination (subject to the limitations set forth in
Paragraph 1(c) hereof during the term of this Agreement), (D) service as a
member of the board of directors or as a member of an advisory committee of any
entity which is not engaged in a Competitive Enterprise (subject to the
limitations set forth in Paragraph 1(c) hereof during the term of this
Agreement), or (E) providing services to a subsidiary, division or affiliate of
a Competitive Enterprise if such subsidiary, division or affiliate is not itself
engaged in a Competitive Enterprise and Executive does not provide services to,
or have any responsibilities regarding, the Competitive Enterprise; or

 

(ii) solicit the employment of, or knowingly assist another in soliciting the
employment of, any officers of the Company or any of its subsidiaries at the
level of vice president or above or induce any such officer to terminate such
relationship. Nothing herein shall prevent Executive from giving personal
references for any such officer setting forth his personal views about such
officer. Anything herein to the contrary notwithstanding, the Company
acknowledges that its employees or those of its affiliates may join other
entities with which Executive is affiliated and that that event will not
constitute a violation of this Agreement if Executive was not involved (directly
or through contacts with others) in hiring or in identifying the employee of the
Company or its affiliate as a potential recruit or otherwise assisting in, or
counseling others concerning, the recruitment of the employee of the Company or
affiliate for such entity.

 

30



--------------------------------------------------------------------------------

Executive expressly agrees and understands that the remedy at law for any breach
by him of this Paragraph 12(a) may be inadequate and that the damages flowing
from such breach are not readily susceptible to being measured in monetary
terms. Accordingly, it is acknowledged that, upon adequate proof of Executive’s
violation of any provision of this Paragraph 12(a), the Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach. Furthermore, if the Board makes a
good faith determination based upon adequate proof that Executive has violated
any material provision of this Paragraph 12(a), the Company may withhold any
amounts owed pursuant to this Agreement to Executive at the time the Board makes
such good faith determination, provided that in no event shall the Company
withhold or fail to pay any pension benefit (whether payable under any qualified
or non-qualified plan (including the Supplemental Plan) of the Company or any
affiliate or under Paragraph 4(a) hereof) and provided, further, that if it is
subsequently determined by an arbitrator pursuant to Paragraph 18 below that
Executive did not commit such violation, the Company shall promptly pay all such
unpaid amounts to Executive with interest on a cumulative daily compounded basis
at the rate of LIBOR from the date such payment was due until the date it is
actually paid to Executive. Nothing in this Paragraph 12(a) shall be deemed to
limit the Company’s remedies at law or in equity for any breach by Executive of
any of the provisions of this Paragraph 12(a) which may be pursued or availed of
by the Company. If an arbitrator determines that Executive violated any legally
enforceable provision of this Paragraph 12(a) as to which there is a specific
time period during which he is prohibited from taking certain actions or from
engaging in certain activities as set forth in such provision, then such
violation shall toll the running of such time period from the date of such
violation until such violation shall cease. Executive has carefully considered
the nature and extent of the

 

31



--------------------------------------------------------------------------------

restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 12(a), and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive. Notwithstanding anything to the contrary in this Paragraph 12(a),
if Executive terminates his employment for Good Reason or if his employment is
terminated by the Company without Cause (whether before or after a Change in
Control), the provisions of this Paragraph 12(a) shall be deemed null and void
from and after any such termination.

 

(b) Intellectual Capital. All copyrightable material originated and developed by
Executive during the term of this Agreement (the “Works”) relating to the
business of the Company shall constitute “works made for hire” for the Company,
as the phrase is defined in Sections 101 and 201 of the Copyright Act of 1976
(Title 17, United States Code), and the Company shall be considered the author
and shall be the copyright owner of all such Works. Upon the Company’s request
and at its sole expense, Executive shall execute such documents and do such
other acts as may be reasonably necessary to further evidence or effectuate the
Company’s rights in and to the Works. If any of the Works do not qualify for
treatment as a “work made for hire” or if Executive retains any interest in any
components of the Works for any other reason except a specific written agreement
to the contrary, Executive hereby grants, assigns and transfers to the Company
all worldwide right, title, and interest in and to the Works, including, but not
limited to, all United States and international copyrights and all other

 

32



--------------------------------------------------------------------------------

intellectual property rights in the Works, and all subsidiary rights therein,
free and clear of any and all claims for royalties or other compensation except
as stated in this Agreement.

 

(c) Trade Secrets And Confidential Information.

 

(i) Executive recognizes and acknowledges that by virtue of Executive’s
employment with the Company, Executive will have access to certain trade secrets
and confidential information of the Company and its subsidiaries and that such
information constitutes valuable, special and unique property of the Company and
its subsidiaries, and derives economic value because it is not generally known
to the public or within the relevant trade or industry (“Trade Secrets and
Confidential Information”). Trade Secrets and Confidential Information includes,
but is not limited to, the following Company information: (A) customer
information, including, without limitation, customer lists and other information
concerning particular needs, problems, likes or dislikes of the Company’s
customers; (B) the identities of the Company’s customers; (C) price information,
such as price lists, the contents of bids, and other information concerning
costs or profits; (D) technical information, such as formulae, know-how,
computer programs, software, secret processes or machines, inventions and
research projects or other methods or processes; (E) business information
relating to costs, profits, sales, markets, suppliers, plans for further
development, market studies, methods of doing business or research projects; (F)
compilation of data by the Company concerning the Company’s employees and
independent contractors relating to employment by the Company of its personnel;
and (G) any other Company information valuable because of its private or
confidential nature. Trade Secrets and Confidential Information may be oral or
written and may be information which Executive originates or which otherwise
comes into Executive’s possession or knowledge.

 

33



--------------------------------------------------------------------------------

(ii) Executive agrees that Executive shall treat all Trade Secrets and
Confidential Information of the Company obtained by Executive during the course
of his employment as confidential and shall not knowingly divulge or disclose
any of same gained by Executive in connection with Executive’s employment by the
Company to any other person, firm, corporation or entity, except upon the
written request or instruction of the Company or in the ordinary course of
Executive’s performing his duties for the Company or any affiliate. Anything
herein to the contrary notwithstanding, the provisions of this Paragraph 12(c)
shall not apply (A) when disclosure is required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent or actual jurisdiction to order Executive to
disclose or make accessible any information, (B) with respect to any other
litigation, arbitration or mediation involving this Agreement or any other
agreement Executive may have with the Company, including, but not limited to,
the enforcement of such agreements or (C) as to Trade Secrets or Confidential
Information that becomes generally known to the public or within the relevant
trade or industry other than due to Executive’s violation of this Paragraph
12(c).

 

(iii) Return of Confidential Information. Upon separation from employment with
the Company, Executive shall immediately surrender to the Company all Trade
Secrets and Confidential Information and any and all documents, materials or
other tangible items pertaining to Trade Secrets and Confidential Information
that Executive may possess. All Trade Secrets and Confidential Information shall
be and remain the sole property of the Company and its subsidiaries. If
Executive is in doubt as to whether any information, material, or document is a
Trade Secret or is Confidential Information, Executive will use his best efforts
to contact the Board before disclosing or using same for any purpose other than
in

 

34



--------------------------------------------------------------------------------

the ordinary course of performing his duties for the Company and its affiliates
or as otherwise permitted under Paragraph 12(c)(ii) above. The covenants of this
Paragraph 12(c)(iii) shall continue for as long after the termination of this
Agreement as any Trade Secret or Confidential Information continues to
constitute a trade secret under applicable law. Anything herein to the contrary
notwithstanding, Executive shall be entitled to retain (A) any home office
equipment provided that any Trade Secret or Confidential Information is not
retained by Executive on such equipment, (B) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books, (C)
information showing Executive’s compensation or benefits or relating to
reimbursement of business expenses, (D) information that he reasonably believes
may be needed for tax purposes, (E) copies of plans, programs and agreements
relating to his employment, or termination thereof, with the Company and (F)
minutes, presentation materials and personal notes from any meeting of the
Board, or any committee thereof, while he was a member of the Board.

 

13. Withholding Taxes.

 

All payments to Executive hereunder shall be subject to withholding on account
of federal, state and local taxes as required by law.

 

14. No Conflicting Agreements; Mutual Releases.

 

(a) No Conflicting Agreements. Executive represents and warrants that he is not
a party to any agreement, contract or understanding, whether employment or
otherwise, which would restrict or prohibit him from undertaking or performing
employment in accordance with the terms and conditions of this Agreement. This
Agreement supercedes the Previous Employment Agreement. The Previous Employment
Agreement is hereby terminated.

 

35



--------------------------------------------------------------------------------

(b) Mutual Release Regarding Previous Employment. Each of the Company and
Executive acknowledges that any and all obligations of the other to it or him
arising under the Previous Employment Agreement have been fulfilled to its or
his satisfaction, as the case may be, and each of the Company and Executive
hereby releases the other of any and all claims it or he may have against the
other arising under or in connection with the Previous Employment Agreement.

 

(c) Mutual Termination Release. Each of the Company and Executive shall execute
and deliver to the other a release in the form attached hereto as Exhibit B upon
any termination of Executive’s employment by Executive for Good Reason or by the
Company of Executive’s employment without Cause. Executive’s execution and
delivery of such release shall be a condition to Executive’s receiving any
payment or other benefit that he would otherwise not be entitled to upon such
termination absent this Agreement.

 

15. Indemnification; D&O Liability Insurance.

 

(a) The Company agrees that if Executive is made a party to, is threatened to be
made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he was a director, officer, employee,
consultant or agent of the Company, or was serving at the request of, or on
behalf of, the Company as a director, officer, member, employee, consultant or
agent of another corporation, limited liability corporation, partnership, joint
venture, trust or other entity, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is Executive’s
alleged action in an official capacity while serving as a director, officer,
member, employee, consultant or agent of the Company or other entity, Executive
shall

 

36



--------------------------------------------------------------------------------

be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by the Company’s Articles of Incorporation or Code of Regulations
or, if greater, by the laws of the State of Ohio, against any and all costs,
expenses, liabilities and losses (including, without limitation, attorneys’ fees
reasonably incurred, judgments, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing his rights to indemnification or contribution) incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even though he has ceased to be a director, officer,
member, employee, consultant or agent of the Company or other entity and shall
inure to the benefit of Executive’s heirs, executors and administrators. The
Company shall reimburse Executive for all costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by him in connection with any
Proceeding within 20 business days after receipt by the Company of a written
request for such reimbursement and appropriate documentation associated with
these expenses. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses; provided that the
amount of such obligation to repay shall be limited to the after-tax amount of
any such advance except to the extent Executive is able to offset such taxes
incurred on the advance by the tax benefit, if any, attributable to a deduction
for repayment.

 

(b) Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by Executive under
Paragraph 15(a) above that indemnification of Executive is proper because he has
met the applicable standard of conduct, nor a determination by the Company
(including its Board,

 

37



--------------------------------------------------------------------------------

independent legal counsel or stockholders) that Executive has not met such
applicable standard of conduct, shall create a presumption or inference that
Executive has not met the applicable standard of conduct.

 

(c) The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy or policies covering Executive at a level, and on
terms and conditions, no less favorable to him than the coverage the Company
provides its directors and senior-level officers currently (subject to any
future improvement in such terms and conditions), until such time as suits
against Executive are no longer permitted by law.

 

(d) Nothing in this Paragraph 15 shall be construed as reducing or waiving any
right to indemnification, or advancement of expenses, Executive would otherwise
have under the Company’s Articles of Incorporation or Code of Regulations or
under applicable law.

 

16. Severable Provisions.

 

The provisions of this Agreement are severable and if any one or more provisions
may be determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions and any partially unenforceable provision to the extent
enforceable in any jurisdiction nevertheless shall be binding and enforceable.

 

17. Binding Agreement.

 

The rights and obligations of the Company under this Agreement shall inure to
the benefit of, and shall be binding on, the Company and its successors and
assigns, and the rights and obligations (other than obligations to perform
services) of Executive under this Agreement shall inure to the benefit of, and
shall be binding upon, Executive and his heirs and personal representatives.
Executive may not assign this Agreement or any of his rights or

 

38



--------------------------------------------------------------------------------

obligations hereunder without the Company’s prior written consent, other than
his rights to compensation and benefits, which may be assigned or transferred by
will or operation of law, provided that Executive shall be entitled, to the
extent permitted under applicable law or the relevant plans, to select and
change a beneficiary or beneficiaries to receive any compensation or benefit
hereunder following his death by giving the Company written notice thereof. In
the event of Executive’s death or a judicial determination of his incompetence,
references in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary, estate or other legal representative.

 

The Company may not assign its rights or obligations under this Agreement,
without Executive’s prior written consent, except that such rights and
obligations may be assigned or transferred pursuant to a merger or consolidation
in which the Company is not the continuing entity, or a sale, liquidation or
other disposition of all or “substantially all of the Company’s assets” (as
defined in Paragraph 11(a)(iii) hereof) of the Company, provided that the
assignee or transferee is the successor to all or “substantially all of the
Company’s assets” (as defined in Paragraph 11(a)(iii) hereof) and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or as a matter of law.

 

18. Arbitration; Jurisdiction.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, any other agreement or arrangement in writing between Executive
and the Company or any affiliate or Executive’s employment with the Company or
any affiliate, or the termination thereof (collectively “Covered Claims”) shall
be settled by binding arbitration in the City of Cincinnati, Ohio, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then pertaining in such city, and judgment upon the award rendered by

 

39



--------------------------------------------------------------------------------

the arbitrator or arbitrators may be entered in any court in Hamilton County,
Ohio, having jurisdiction thereof. The arbitrator or arbitrators shall be deemed
to possess the powers to issue mandatory orders and restraining orders in
connection with such arbitration; provided, however, that nothing in this
Paragraph 18 shall be construed so as to deny the Company the right and power to
seek and obtain injunctive relief in a court of equity in Hamilton County, Ohio,
for any breach or threatened breach by Executive of any of his covenants
contained in Paragraph 12 hereof, and provided, further, that neither party
shall be liable for punitive or exemplary damages. Each Party shall be
responsible for its or his own costs and expenses (including attorneys’ fees).
The Parties hereto agree that federal and state courts in Hamilton County, Ohio,
shall have exclusive jurisdiction with respect to the entry of judgment upon any
arbitration award hereunder or the granting of any injunctive relief for any
breach or threatened breach by Executive of the covenants contained in Paragraph
12 hereof, and such courts shall have exclusive jurisdiction with respect to any
other controversy or claim arising out of or relating to this Agreement, or the
breach thereof, that may properly be brought therein if the provisions herein
mandating arbitration are held to be unenforceable. Pending the resolution of
any Covered Claim, and except as set forth in Paragraph 12(a) hereof, Executive
(and his beneficiaries) shall continue to receive all payments, benefits and
entitlements due under this Agreement or otherwise.

 

19. Notices.

 

Any notice, request or other communication given in connection with this
Agreement shall be in writing and shall be deemed to have been duly given (i)
when personally delivered to the recipient provided that a written
acknowledgement of receipt is obtained, (ii) three days after being sent by
certified or registered mail, postage prepaid or (iii) two days

 

40



--------------------------------------------------------------------------------

after being sent by a nationally recognized overnight courier provided that a
written acknowledgement of receipt is obtained, in each case addressed to the
intended recipient at the address set forth at the end of this Agreement, or at
such other address as such intended recipient hereafter may have designated by
ten (10) days’ advance written notice given to the other party hereto in
accordance with this Paragraph 19.

 

20. No Mitigation/No Offset.

 

In the event of any termination of his employment, Executive shall be under no
obligation to seek other employment and, except as otherwise expressly provided
herein, there shall be no offset against or reduction of amounts due to him on
account of any remuneration or benefits provided by any subsequent employment he
may obtain. Except to the extent expressly provided in Paragraph 12(a) hereof
with regard to the Company’s ability to withhold certain payments, the Company’s
obligation to make any payment pursuant to, and otherwise perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against Executive for any
reason.

 

21. Company’s Representations and Warranties.

 

The Company represents and warrants that (i) all corporate action required to be
taken by the Company to fully authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
has been duly and effectively taken, (ii) the officer signing this Agreement on
behalf of the Company is duly authorized to do so, (iii) the execution, delivery
and performance of this Agreement does not violate any applicable law,
regulation, order, judgment or decree or any agreement, plan or corporate
governance document to which the Company is a party or by which it is bound and
(iv) upon execution and delivery of this Agreement by the Parties, it shall be a
valid and binding

 

41



--------------------------------------------------------------------------------

obligation of the Company enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

22. Waiver.

 

The failure of either Party to enforce any provision of this Agreement shall not
in any way be construed as a waiver of any such provision as to any future
violation thereof, nor prevent that party thereafter from enforcing each and
every other provision of this Agreement. The rights granted the Parties herein
are cumulative and the waiver of any single remedy shall not constitute a waiver
of such Party’s right to assert all other legal remedies available to him or it
under the circumstances. Any waiver of any provision of this Agreement must be
in writing, specifically refer to the provision being waived and be signed by
the party against whom the waiver is being enforced.

 

23. Amendment.

 

No amendment or modification of any provision of this Agreement shall be valid,
unless such amendment or modification is in writing and signed by Executive and
an authorized officer of the Company.

 

24. Governing Law.

 

This Agreement shall be governed by and construed according to the laws of the
State of Ohio without reference to principles of conflicts of law. In the event
of any inconsistency between the provisions of this Agreement and any other
agreement, plan, policy, program or agreement of the Company or any of its
affiliates, the provision that is most favorable to Executive shall govern.
Notwithstanding anything in this Agreement, any other agreement or any plan,
policy or program of the Company to the contrary, the Company’s plans,

 

42



--------------------------------------------------------------------------------

policies and programs, including but not limited to the Incentive Plan, and any
applicable award agreement, shall be deemed to be amended by this Agreement to
the extent necessary to provide the entitlements set forth herein and to the
extent there is any inconsistency, the terms most favorable to Executive shall
govern.

 

25. Survivability.

 

Except as otherwise expressly provided in this Agreement, upon the termination
of, or expiration of the term of, this Agreement in accordance herewith, the
respective rights and obligations of the Parties shall survive such termination
or expiration to the extent necessary to carry out the intentions of the Parties
as embodied in the rights and obligations of the Parties under this Agreement.

 

26. Captions and Paragraph Headings.

 

Captions and paragraph headings used herein are for convenience and are not a
part of this Agreement and shall not be used in construing it.

 

27. Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile shall be effective for
all purposes.

 

[The remainder of this page is intentionally left blank.]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first set forth above.

 

THE E. W. SCRIPPS COMPANY

By:        

--------------------------------------------------------------------------------

   

Name:

           

--------------------------------------------------------------------------------

   

Title:

           

--------------------------------------------------------------------------------

Address:

 

312 Walnut Street

28th Floor

Cincinnati, Ohio 45202

 

 

--------------------------------------------------------------------------------

Kenneth W. Lowe

Address:

     

312 Walnut Street

28th Floor

Cincinnati, Ohio 45202

 

44